CONGER, District Judge.
Motion denied.
I am not unmindful of The Aquitania, 2 Cir., 20 F.2d 457, 459. In that case the petition for limitation of liability was filed four years after the accident. The court there said: “Upon the facts here disclosed— that the amount of the claims is small compared with the value of the ship and that all possible claims have been received [the italicizing is mine]—the appellant is not enlitied to limit its liability as petitioned for * * *”
In this case I can’t say with reasonable certainty that all possible claims have been received. There still is a possibility that claims for personal injury may be made as well as claims for cargo damage.
Settle order on notice.